Title: To James Madison from William Rush, 30 November 1815
From: Rush, William
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Philada
                            Novr 30th. 1815
                        
                    
                    I regret very much, that my design for delivering plaster paris cast of Genl Washington, to the public, by way of Subscription is vanished, it necessarily deprives me, of the happiness of complying with the order, your Excellency so highly honored me with, it is the only positive order I have received, Except one from Governor Tompkins.
                    After such high boasting professions, and wonderful attachments, to the Character & memory of Genl Washington, especially by a particular class of citizens, who would believe it, that only two subscriptions could be obtained throughout the United States, for his statue, and that at so moderate a price.
                    With permission Sir I now take the liberty to state, that the original model is at your service, and if it should be thought worthy of a place, in the national hall of the United states, I shall consider it no small honor done me.
                    The figure is executed in wood well seasoned, the interiour is all hollow, so that the air circulates through the inside, and leaves nothing to ferment and rot, nor yet to rent, for it is not more then three inches on an average in thickness, is perfectly seasoned and saturated with oil—with such preparations it would (particularly under cover from the weather) stand the test of a century at least.
                    The general approbation which the figure has met with, and the particular satisfaction which some gentlemen have expressed, who was intimately accuainted with the original, gives me the flattering Expectation that It

would please at the seat of Government, I therefore would venture to send it on, and if it should answer, instead of a better one, I should be much pleased, the pecuniary satisfaction which might be thought proper to allow me, I shall leave altogether to your Excellency & Mr Sergeant, the figure has been the labour of nearly four months of my son and my self—if it should not answer, I shall, with the greatest propiety charge the fault, only to my folly.
                    Pardon me for intruding on your envaluable time and forgive the Errors of this imperfect scroll, and for the very friendly sentiments, you expressed in your letter, for my success in the Work—permit me to tender my most unfeigned thanks, and humble Service—
                    
                        
                            Wm. Rush
                            
                        
                    
                    
                        Postscript to exhibit the figure to the best advantage it ought to be elevated on a petestal, at least three feet & a half in hight, and to view it at least 25 feet distance, the light would be much the best from above.
                    
                